Citation Nr: 9920265	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-12 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than December 31, 
1991, for the assignment of a 20 percent evaluation for a 
left shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel





INTRODUCTION

The appellant had active service in the Army from September 
1980 to August 1982.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal of rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico which denied an 
earlier effective date for an increased rating for the 
appellant's left shoulder disability.  The Board remanded the 
case to the RO for additional development in April 1995; the 
RO has now returned the case to the Board for appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The RO issued a rating decision dated in October 1987 
that denied the appellant's claim of entitlement to an 
evaluation in excess of 10 percent for his left shoulder 
disability.  The appellant was notified of this holding by 
November 1987 letter, and was provided with his appellate 
rights.  No document received by the RO within one year after 
said notice was sent to the appellant can be reasonably 
construed as a Notice of Disagreement and the October 1987 
rating action is therefore final.

3.  The date of receipt of the claim for an increased rating 
was August 9, 1988, and evidence showing an increase is dated 
shortly after this claim and includes VA outpatient records 
that were constructively of record.



CONCLUSION OF LAW

The criteria for an earlier effective date of August 9, 1988, 
but no earlier, for the assignment of a 20 percent evaluation 
for a left shoulder disability rating have been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991); 38 C.F.R. §§  
3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that the appellant's earlier effective date 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to this claim and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

Review of the evidence of record reveals that service 
connection was established for a left shoulder disability and 
a 20 percent evaluation was assigned in a June 1983 rating 
decision, effective in August 1982.  A 10 percent evaluation 
was assigned via a November 1984 rating action, effective in 
February 1985.  The appellant was notified of the proposed 
reduction that same month, but he did not contest it.  
Although the appellant underwent an inpatient left shoulder 
reduction procedure in a VA facility in June 1986, a 100 
percent evaluation assigned pursuant to Paragraph 30 was not 
assigned until the October 1986 surgical procedure in which 
two screws were placed in the left humerus below the greater 
tuberosity.  The August 1987 rating action which assigned the 
Paragraph 30 benefits also assigned a 10 percent evaluation 
effective in January 1987, although no VA medical examination 
was accomplished.  The 10 percent evaluation for the left 
shoulder disability was continued and confirmed in a rating 
decision issued in October 1987; the appellant was notified 
of this rating action in the following month, but he did not 
appeal the assignment of a 10 percent evaluation.  

Subsequently, a May 1992 VA orthopedic examination report 
pertaining to the appellant's left shoulder indicated that he 
demonstrated a healed surgical scar, a mild moderate atrophy 
of the left shoulder girdle musculature and painful and 
limited movements.  External rotation was 60 degrees and 
flexion was 140 degrees.  Crepitus and snapping sounds were 
observed with movement.  A 20 percent evaluation was 
thereafter assigned in a rating decision issued in August 
1992, effective December 31, 1991.  This was said to be the 
date of receipt of a reopened claim seeking an increased 
rating.

The appellant contends that an earlier effective date of 
October 20, 1986, is warranted pursuant to 38 C.F.R. § 3.400.  
Specifically, he asserts that his left shoulder was 20 
percent disabling before and after the October 20, 1986 
surgery on his left shoulder.  The regulations state that 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  The effective date of an award 
for increased compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if a claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  Id. 

Following notification of an adverse determination by the RO, 
a notice of disagreement must be filed within one year from 
the date of mailing of notification, followed by a timely 
substantive appeal; otherwise, the determination becomes 
final and is not subject to revision absent new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).

Applying the provisions of 38 C.F.R. § 3.400(o)(2) and 
38 C.F.R. § 3.104(a), and in view of the evidence of record 
in this case, entitlement to an effective date prior to 
December 31, 1991 is warranted.  The Board finds that the 
appellant reopened his claim after the final disallowance of 
November 1987 (when notice of the October 1987 denial of an 
evaluation of 10 percent for the left shoulder disability was 
mailed) on August 9, 1988, when he sent a written statement 
to the RO in which he requested an increased rating for his 
left shoulder.  There is no mention of the October 1987 
rating action in the statement and therefore this 
communication from the appellant does not constitute a Notice 
of Disagreement (NOD) with that adverse action of October 
1987.  There is no evidence of record that indicates that the 
appellant filed a timely NOD prior to the date on which the 
October 1987 rating action became final when no disagreement 
was filed with one year after notice of the denial was sent 
to the appellant.  

It is noted that following the receipt of the August 1988 
claim, the RO requested information from the veteran showing 
that the disorder had increased.  The letter appears to have 
a different Zip Code than the one provided by the appellant.  
The letter is not, however shown to have been returned as 
undeliverable.  In any event, the veteran was receiving 
virtually all pertinent treatment at the VA.  Development has 
produced outpatient records dated in mid to late 1988 (after 
the August claim was filed) showing treatment for the 
shoulder pathology.  This information is discussed in greater 
detail below, but given the facts and circumstances of this 
case provides a basis for assignment of an earlier effective 
date.

The Board also finds that the letters sent to the appellant 
in March 1989, and February 1991, do not constitute rating 
actions.  They essentially provide notice of information 
needed, and again, records obtained reveal VA treatment 
during this time.  Furthermore, the RO was previously on 
notice that the appellant had undergone orthopedic procedures 
in a VA facility in 1986, and that he was to receive follow-
up care from the VA.  There is no indication in the evidence 
of record that the appellant had received care for his left 
shoulder from a private provider and therefore, the RO should 
have obtained the available VA medical records at the time of 
the appellant's request for an increase in August 1989.  

Review of the VA medical evidence obtained pursuant to the 
April 1995 Board remand indicates that, if the RO had 
obtained the VA's own records earlier, medical evidence dated 
in September 1988 would have been considered.  This evidence 
reveals that, while an orthopedic consultation request had 
been submitted for the appellant in January 1988, based on 
his post-surgical complaints of pain, it was not accomplished 
until September 1988.  At that time, the appellant complained 
of pain and catching of his left shoulder.  On physical 
examination, forward flexion was limited to 100 degrees, as 
was abduction; external rotation was limited to 70 degrees 
and internal rotation to 90 degrees.  Crepitus and grinding 
were observed on range of motion.  The Board notes that these 
clinical findings are very similar to those noted in the May 
1992 VA medical examination which formed the basis for the 20 
percent evaluation granted in the August 1992 rating 
decision, except that the limitation of motion on forward 
flexion was much worse.  Thus, if the RO had considered this 
VA medical evidence at the time of the appellant's August 
1988 request for an increased evaluation, a 20 percent 
evaluation would have been assigned at that time.  

Review of the medical evidence of record does not reveal any 
similar findings dated between the last final decision of 
October 1987 and August 9, 1988.  Most of the evidence dated 
in that time period relates to the appellant's treatment in 
the mental health clinic.  One record, dated in April 1988, 
indicates that the appellant sought care at a VA facility for 
left shoulder pain.  On physical examination he was found to 
have adequate movement, no dislocation and some tenderness.  
He was prescribed Motrin for the pain.  The next earlier 
record pertaining to the left shoulder prior to April 1988 is 
dated in February 1987, when the appellant was discharged 
from the Orthopedic Clinic post-surgically.

Thus, following the final adjudication in October 1987, the 
appellant's request for a reevaluation of his disability was 
received on August 9, 1988.  Therefore, the effective date of 
the grant of a 20 percent evaluation for the left shoulder 
disability cannot be earlier than August 9, 1988, unless 
medical evidence of an increase in disability is dated within 
one year prior to August 9, 1988.  See 38 C.F.R. 
§ 3.400(o)(2).  However, in this connection, the Board notes 
that there is no VA medical evidence of record demonstrating 
that the appellant was medically determined to have clinical 
manifestations of his left shoulder disability that warranted 
the assignment of a 20 percent evaluation prior to August 9, 
1988.  As a result, the claim for an effective date earlier 
than August 9, 1988 (the date of the claim) for the grant of 
the 20 percent rating for the left shoulder disability is not 
warranted.


ORDER

Entitlement to an earlier effective date of August 9, 1988 
for the grant of entitlement to a 20 percent evaluation for a 
left shoulder disability is granted, subject to regulations 
pertinent to the distribution of monetary awards.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

